Case 8:19-cv-01856-VMC-AEP Document 19 Filed 10/10/19 Page 1 of 2 PageID 88



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  PATRICIA KENNEDY,                              )
                                                 )
                   Plaintiff,                    )
                                                 )
  v.                                             )
                                                 )      Civil Action No. 8:19-cv-01856
  DTDT II, Inc.,                                 )
                                                 )
                   Defendant.                    )
                                                 )
                                                 )


                          DEFENDANT’S NOTICE OF SETTLEMENT

       Defendant, DTDT II, Inc., by and through undersigned counsel, hereby advises the Court

that this case has been settled. The Parties request that they be permitted fifteen (15) days within

which to file the appropriate documentation with the Court.



DATED this 10th day of October, 2019.

                                            Respectfully submitted,
                                            By: /s/ Jesse Unruh
                                                 Jesse Unruh, FL Bar # 93121
                                                 JET DOT LAW, PLLC
                                                 12249 Science Drive
                                                 Suite 155
                                                 Orlando, FL 32826
                                                 (407) 494-0135
                                                 www.jet.law
                                            Attorney for Defendant DTDT II, Inc.




                                                 1
                                                                                      www.jet.law
                                                                              Employment Attorneys
Case 8:19-cv-01856-VMC-AEP Document 19 Filed 10/10/19 Page 2 of 2 PageID 89




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 10, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system will which send a notice of

electronic filing to the following: Philip Michael Cullen, III at cullenIII@aol.com, 621 S

Federal Hwy, Suite 4, Ft. Lauderdale, FL 33301.

                                             /s/ Jesse Unruh
                                             Jesse Unruh




                                               2
                                                                                   www.jet.law
                                                                           Employment Attorneys
